Title: From James Madison to James Monroe, [3 June 1814]
From: Madison, James
To: Monroe, James


        
          [3 June 1814]
        
        J. Madison requests a consultation with the Heads of Dept. on Tuesday next at Eleven OClock.
        June 3. 1814.
        The object is to decide on the plan of Campaign which our means render most eligible.
        The Secy. of State will cause to be made out & send over, any information recd in his Dept. relative to the military or naval force of the Enemy destined to Canada or to the U.S; or to military or naval operations contemplated by the Enemy during to [sic] present campaign.
      